         Case 3:20-cv-00066-MPS Document 12 Filed 01/16/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

RYAN MUCAJ et al.

v.                                                       3:20-cv-66 ( MPS)

UNIVERSITY OF CONNECTICUT et al.                         JANUARY 16, 2020

                                  PROOF OF SERVICE

      A true and complete copy of the plaintiffs’ Emergency Motion for Temporary

Restraining Order or Preliminary Injunction; docket entry 10; along with eleven tabulated

exhibits and the January 15, 2020 Letter to the Court, I received on January 16, 2020,

intended for service on MARK KOHLER, ESQ., ASSISTANT ATTORNEY GENERAL.

      In accordance with Federal Rule of Civil Procedure 5(b), I effected service by:

              handing it to his person directly.

        X    leaving it with a clerk or other person in charge, specifically

                    SurvjfU       IP)                                          AA 6
                    '

The time when service was effected:
                                                                         ^

Date: JANUARY 16, 2020                    BY:      /s/ Mario Cerame ct30125
                                                   Mario Cerame
                                                   Brignole, Bush & Lewis LLC
                                                   73 Wadsworth Street
                                                   Hartford, Connecticut 06106
                                                   T : 860.527.9973
                                                   F: 860.527.5929
                                                       mario@brignole.com
                                                       attorneys@brignole.com

                20 6 LV
                   *               mi
         Case 3:20-cv-00066-MPS Document 12 Filed 01/16/20 Page 2 of 2




                            UNITED S AXES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

RYAN MUCAJ et al.

v.                                                         3:20-cv-68 (MRS)

UNIVERSITY OF CONNECTICUT et a:.                           JANUARY 16, 2020

                                  PROOF OF SERVICE

      A true and complete copy of the plaintiffs’ Emergency Motion for Temporary

Restraining Order or Preliminary Injunction; docket entry 10; along with eleven tabulated

exhibits and the January 15, 2020 Letter to the Court, I received on January 16, 2020

intended for service on HENTRY SALTON, ESQ., ASSISTANT ATTORNEY GENERAL.

      In accordance with Federal Rule of Civil Procedure 5(b), I effected service by:

              handing it to his person directly.


         *    leaving it with a clerk or other person in charge, specifically

                                              VHV of *-.
                                                                    p   rt,c
The time when service was effected:      1                                 ** *



Date: JANUARY 16, 2020                    BY:      / s/ Mario Cerame ct30125
                                                   Mario Cerame
                                                   Brignole, Bush & Lewis LLC
                                                   73 Wadsworth Street
                                                   Hartford, Connecticut 06106
                                                   T: 860.527.9973
                                                   F: 860.527. 5929
                                                       mario@brignole.com
                                                       attorneys@brignole.com


       2 :& I   .
                        :r u;
                    I fiV
